 1                               UNITED STATES DISTRICT COURT
 2                             EASTERN DISTRICT OF CALIFORNIA
 3

 4   JEREMY R. LUSK,                                     CASE NO. 1:17-cv-00762-AWI-EPG
 5                          Plaintiff,
                                                         ORDER RE PRELIMINARY FAIRNESS
 6                    v.                                 EVALUATION
 7   FIVE GUYS ENTERPRISES LLC; and                      (Doc. No. 36)
     ENCORE FGBF, LLC,
 8
                            Defendants.
 9

10

11                                          I. Introduction
12         In this lawsuit an employee, on behalf of himself and a proposed class of his fellow
13 employees, is suing his two employers for violating California wage-and-hour laws and California

14 and federal consumer reporting laws. The employee is Plaintiff Jeremy Lusk, and the employers

15 are Defendant Five Guys Enterprises LLC and Defendant Encore FGBF, LLC (collectively

16 “Defendants”).

17         After Lusk initiated this lawsuit, the parties reached a proposed class action settlement
18 agreement, which the parties then presented to the Court for approval under Rule 23(e) of the

19 Federal Rules of Civil Procedure. Accordingly, now before the Court is Lusk’s motion for a

20 preliminary fairness determination of the proposed settlement agreement. For the reasons

21 discussed infra, the Court does not find that the proposed settlement agreement is fair or warrants

22 class treatment.

23                                         II. Background
24         From approximately August 2016 to November 2016, Lusk worked in California as a
25 manager-in-training for his fast-food restaurant employers, Defendants. In addition to employing

26 Lusk, Defendants also employed a class of at least 2,206 non-exempt employees (hereinafter the
27 “Class”) in California from August 2013 to the present. According to Lusk, Defendants violated

28 several California wage-and-hour laws and California and federal consumer reporting laws with
 1 respect to Lusk and the Class. Based on those violations, Lusk filed this lawsuit against

 2 Defendants, pleading the following claims:

 3             FCRA, ICRAA, and CCRAA disclosures (first, second, third, and fourth claims):
 4 Defendants evaluated Lusk and the Class for potential employment. In doing so, Defendants

 5 procured and/or caused to be prepared credit reports, background reports, and investigative

 6 consumer reports on Lusk and the Class. Defendants failed to make disclosures to Lusk and the

 7 Class that are required under the federal Fair Credit Reporting Act (“FCRA”),1 California’s

 8 Investigative Consumer Reporting Agencies Act (“ICRAA”),2 and California’s Consumer Credit

 9 Reporting Agencies Act (“CCRAA”).3

10             Meal breaks (fifth claim): Defendants failed to provide Lusk and the Class with meal
11 breaks, and Defendants failed to pay premium wages to Lusk and the Class for unprovided meal

12 breaks, thereby violating California’s Labor Code.

13             Rest breaks (sixth claim): Defendants failed to provide Lusk and the Class with rest breaks,
14 and Defendants failed to pay premium wages to Lusk and the Class for unprovided rest breaks,

15 thereby violating California’s Labor Code.

16             Minimum wages and overtime wages (seventh claim): Defendants forced Lusk and the
17 Class to work off-the-clock. Consequently, Defendants failed to pay Lusk and the Class minimum

18 wages and overtime wages, thereby violating California’s Labor Code.

19             Expenditure indemnification (eighth claim): Defendants failed to reimburse Lusk and the
20 Class for necessary vehicle gas and mileage expenditures, thereby violating California’s Labor

21 Code.

22             Wage statements (ninth claim): Defendants failed to provide Lusk and the Class with
23 accurate itemized wage statements, thereby violating California’s Labor Code.

24             Timely payment of final wages (tenth claim): When the employment of Lusk and the Class
25 ended, Defendants failed to timely pay Lusk and the Class all final wages, thereby violating

26 California’s Labor Code.
27   1
         FCRA is codified at 15 U.S.C. §§ 1681 et seq.
     2
28       ICRAA is codified at Cal. Civ. Code §§ 1786 eq seq.
     3
         CCRAA is codified at Cal. Civ. Code §§ 1785.1 eq seq.

                                                                 2
 1             Unfair competition (eleventh claim): On the basis of Defendant’s alleged conduct
 2 identified supra in the fifth, sixth, seventh, and eighth claims, Defendants engaged in unfair

 3 competition, thereby violating California’s unfair competition law (“UCL”).4

 4             PAGA (twelfth claim): On the basis of Defendant’s alleged violations of the California
 5 Labor Code, Lusk and the Class are aggrieved employees who seek penalties from Defendants on

 6 behalf of the State of California pursuant to California’s Private Attorney General Act (“PAGA”).5

 7             After Lusk filed the foregoing claims against Defendants, Lusk and Defendants conducted
 8 some discovery. Lusk and Defendants then participated in a mediation with Deborah Crandall

 9 Saxe on October 10, 2018. The mediation resulted in the parties agreeing on October 12, 2018, to

10 the terms of a proposed class-wide settlement agreement.

11             According to Lusk, the “primary material terms” of the proposed settlement agreement are
12 as follows:

13             1. For purposes of settlement, all of Lusk’s claims will be certified for class treatment
14                  pursuant to Rule 23(b)(3).
15             2. As noted supra, the Class consists of at least 2,206 non-exempt employees who worked
16                  for Defendants in California from August 2013 to the present. For purposes of the
17                  settlement agreement and class notice, the Class will be defined as follows:
18                          All persons who, from August 22, 2013, to the date the Court
                            grants preliminary approval of this settlement, have previously
19                          been or currently are employed in California by Defendants,
                            whether directly or through an employment agency or a
20                          professional services organization, as a non-exempt or hourly
                            employee of Defendants.
21
               3. Lusk will be appointed as the class representative.
22
               4. Lusk’s counsel, Shaun Setareh, will be appointed as the class counsel.
23
               5. Defendants will pay $1,200,000 as the “Gross Settlement Amount” in a “claims-based
24
                    settlement,” exclusive of employer-side payroll taxes.
25
               6. Class counsel will apply for a attorney’s fee award of up to $400,000, which will be
26
                    paid from the Gross Settlement Amount.
27
     4
28       UCL is codified at Cal. Bus. & Prof. Code §§ 17200 et seq.
     5
         PAGA is codified at Cal. Lab. Code §§ 2698 et seq.

                                                                3
 1         7. Class counsel will apply for a cost reimbursement of $20,000, which will be paid from
 2             the Gross Settlement Amount.
 3         8. Lusk will apply for a class representative enhancement of up to $15,000, which will be
 4             paid from the Gross Settlement Amount.
 5         9. A third-party class claims administrator will be hired to provide notice to the Class of
 6             the class settlement, and the class claims administrator will be paid a fee of up to
 7             $30,000, which will be paid from the Gross Settlement Amount.
 8         10. The PAGA action will be settled for $100,000, with that amount being encompassed
 9             within the Gross Settlement Amount. Accordingly, 75% (or $75,000) of the $100,000
10             PAGA settlement will be paid to the California Labor Workforce Development Agency
11             from the Gross Settlement Amount. The remaining 25% (or $25,000) of the PAGA
12             settlement is included within the remaining $660,000 of the Gross Settlement Amount,
13             discussed infra.
14         11. The remaining $660,000 of the Gross Settlement Amount will be paid to the non-opt-
15             out members of the Class. Therefore, assuming none of the 2,206 putative class
16             members opt out, then the average settlement payment made to each class member will
17             be approximately $299.18.
18         12. In consideration for Defendants’ payment of the Gross Settlement Amount, the Class
19             will release Defendants from all claims in this lawsuit, which, as noted supra, includes
20             several California wage-and-hour claims as well as multiple California and federal
21             consumer reporting claims.
22         13. Notice of the proposed settlement agreement will be provided to the Class through the
23             class claims administrator.
24         After Lusk and Defendants agreed to the terms of the proposed settlement agreement, Lusk
25 moved the Court for a preliminary fairness determination of the proposed settlement agreement

26 pursuant to Rule 23(e)(1).
27 / / /

28

                                                      4
                     III. Motion for Preliminary Fairness Determination
 1                          of Class-Wide Settlement Agreement
 2          Lusk moves the Court to preliminarily approve the parties’ proposed settlement agreement.
 3 Lusk tells the Court that preliminary approval is warranted because, first, class certification is

 4 warranted under Rule 23(b)(3) and, second, the proposed settlement agreement is fair, reasonable,

 5 and adequate under Rule 23(e)(2). Lusk’s position is as follows.

 6 A.       Class certification is warranted under Rule 23(b)(3).
 7          Class certification is warranted under Rule 23(b)(3) because the requirements of Rule 23(a)
 8 and Rule 23(b)(3) are satisfied. First, the Class of at least 2,206 members is sufficiently

 9 numerous. Second, there are questions of law and fact common to the Class with respect to the

10 wage-and-hour claims: namely, (a) whether Defendants failed to provide the Class with compliant

11 meal breaks and rest breaks; (b) whether Defendants paid the Class for all time worked; (c)

12 whether Defendants failed to issue compliant itemized wage statements to the Class; (d) whether

13 Defendants required the Class to work off-the-clock; and (e) whether Defendants failed to pay

14 overtime wages to the Class. Third, those common questions predominate over any

15 individualized questions. Fourth, Lusk’s claims against Defendants are typical of the Class’s

16 putative claims against Defendants. Fifth, Lusk is an adequate representative of the Class because

17 he has no conflicts of interest with the Class. Sixth, Lusk’s attorney, Shaun Setareh, will provide

18 adequate representation to the Class because he has substantial class action experience. Seventh,

19 class certification under Rule 23(b)(3) is a superior method to other alternative methods for the

20 following three reasons: (1) class certification will permit the Class members to aggregate their

21 relatively small respective claims against Defendants; (b) there is no indication that any individual

22 member of the Class has an interest in individually controlling their own claim; and (c) any Class

23 member who wants to pursue a separate lawsuit can opt out.

24 B.       The settlement agreement is fair, reasonable, and adequate under Rule 23(e)(2).
25          The proposed settlement agreement is fair, reasonable, and adequate under Rule 23(e)(2)
26 for several reasons. First, the proposed settlement agreement was reached after the parties
27 conducted some discovery. Second, the proposed settlement agreement was reached with the help

28 of an experienced neutral mediator. Third, the attorney’s fee award of $400,000, which is

                                                      5
 1 approximately 33.3% of the Gross Settlement Amount, “represents the fair market value of

 2 [Setarah’s] labor,” and this is largely because Setarah’s regular contingent fee contract provides

 3 for attorney’s fees between 33.3% and 40% of any recovery obtained. Doc. No. 36. Fourth, the

 4 $15,000 representative enhancement for Lusk is reasonable because Lusk (1) took the risk of suing

 5 his employers, (2) was actively involved in this lawsuit, including the settlement negotiations, and

 6 (3) participated in discovery, including being deposed by Defendants. Fifth, the Gross Settlement

 7 Amount represents approximately 25% to 30%6 of Defendant’s “estimated exposure” for the rest

 8 break claim, meal break claim, timely payment of final wages claim, wage statement claim, and

 9 “regular rate claim.”7 This “reduced compromise settlement,” according to Lusk, “falls well

10 within the range of reasonable outcomes” because Lusk and the Class will face the following risks

11 if they do not settle and proceed towards adjudication on the merits: (1) the risk that class

12 certification will be denied; (2) the risk that Lusk and the class will fail to prove liability; (3) the

13 risk that “any civil penalties award under the PAGA could be reduced by the Court in its

14 discretion”; and (4) the risk that “lengthy appellate litigation could ensue.” Doc. No. 36.

15
                       IV. Legal Standard for Preliminary Fairness Determination
16                                     under Rule 23(e)(1)
17           Rule 23(e) requires judicial review and approval of any proposed class action settlement
18 agreement. This requirement is in place because “the parties that are present and settling the case

19 — class counsel, the class representatives, and the defendants — are proposing to compromise the

20 rights of absent class members,” and judicial review “aims to ensure that the interests of these

21 absent class members are safeguarded.” Newberg on Class Actions § 13:40 (5th ed.). In

22 reviewing the proposed class action settlement, the “judge must adopt the role of a skeptical client

23 and critically examine the class certification elements, the proposed settlement terms, and

24 procedures for implementation.” Manual for Complex Litigation § 21.61 (4th ed.). This is

25 / / /

26
     6
       Lusk’s presentation and explanation of the maximum exposure estimates and risk factor discounts were inadequate,
27   as will be discussed infra. As a result, the Court’s “25% to 30%” approximation is just that: an approximation.
     7
       Lusk did not explain in his motion what he means by the “regular rate claim.” Nowhere in Lusk’s complaint is
28   there a reference to a “regular rate claim.” See generally Doc. No. 13. The Court will assume the reference is to the
     overtime wages claim.

                                                               6
 1 because in the context of a proposed class action settlement, “there is typically no client with the

 2 motivation, knowledge, and resources to protect its own interests.” Id.

 3          Rule 23(e)(1), as amended in 2018, requires the movant to “provide the court with
 4 information” that shows that “the court will likely be able to” make two separate determinations.

 5 Fed. R. Civ. P. 23(e)(1). First, approval of the settlement agreement is warranted under Rule

 6 23(e)(2). Second, class certification is warranted under Rule 23(a)-(b) “for purposes of judgment

 7 on the proposal.” Fed. R. Civ. P. 23(e)(1)(B)(ii).

 8          As for the first determination of whether approval of the settlement agreement is
 9 warranted, Rule 23(e)(2) authorizes final approval of class action settlement agreement only if the

10 movant shows that the settlement agreement is “fair, reasonable, and adequate.” Fed. R. Civ. P.

11 23(e)(2). To determine whether the settlement agreement is fair, reasonable, and adequate, the

12 court must consider the following four factors. First, whether “the class representatives and class

13 counsel have adequately represented the class.” Fed. R. Civ. P. 23(e)(2)(A). Second, whether

14 “the proposal was negotiated at arm’s length.” Fed. R. Civ. P. 23(e)(2)(B). Third, whether “the

15 relief provided for the class is adequate.” Fed. R. Civ. P. 23(e)(2)(C). Fourth, whether “the

16 proposal treats class members equitably relative to each other.” Fed. R. Civ. P. 23(e)(2)(D). The

17 first and second factors are viewed as “procedural” in nature, and the third and fourth factors are

18 viewed as “substantive” in nature. Fed. R. Civ. P. 23(e)(2) Advisory Committee’s note to 2018

19 amendment.

20          For the procedural factors — adequate representation and arm’s length negotiation — the
21 following considerations are relevant: (1) the amount of adversarial litigation preceding the

22 proposed settlement agreement; (2) the nature and amount of discovery conducted before the

23 proposed settlement agreement; (3) the conduct of the negotiations, such as the involvement of a

24 neutral mediator; and (4) the award of attorney’s fees, including the manner of negotiating the fee.

25 See Fed. R. Civ. P. 23(e)(2) Advisory Committee’s note to 2018 amendment; see also Hanlon v.

26 Chrysler Corp., 150 F.3d 1011, 1026 (9th Cir. 1998); Class Plaintiffs v. City of Seattle, 955 F.2d
27 1268, 1276 (9th Cir. 1992); Richardson v. L’Oreal USA, Inc., 951 F. Supp. 2d 104, 107 (D.D.C.

28 2013) (emphasizing “substantial” litigation history preceding the settlement).

                                                      7
 1          For the substantive factors — adequate relief and equitable treatment to the class members
 2 — the following considerations are relevant: (1) the amount of the settlement in light of the class’s

 3 potential recovery, discounted by the costs, risks, and delay of trial and appeal; (2) the extent to

 4 which the parties have engaged in sufficient discovery to evaluate the merits of the case; (3) the

 5 complexity and potential costs of trial; (4) the recommendations of experienced counsel; (5)

 6 unreasonably high attorney’s fees as well as timing of attorney’s fees; (6) unduly preferential

 7 treatment of class representatives; (7) deficient notice plan; (8) the effectiveness and

 8 burdensomeness of any proposed method of distributing relief to the class, including the method

 9 of processing class-member claims; (9) plainly unfair allocation scheme; and (10) overly-broad

10 releases of liability. See Fed. R. Civ. P. 23(e)(2)(C); Newberg on Class Actions § 13:15 (5th ed.);

11 see also Hanlon, 150 F.3d at 1026; City of Seattle, 955 F.2d at 1276.

12           As for the second determination as to whether class certification is warranted under Rule
13 23(a)-(b), the court must determine whether it is “likely” that it will be able to “certify the class for

14 purposes of judgment on the proposal.” Fed. R. Civ. P. 23(e)(1). Accordingly, the court must

15 review the class certification standards under Rule 23(a)-(b), and based on those standards the

16 court must “reach a tentative conclusion that it will be able to certify the class in conjunction with

17 final approval of the settlement.” Newberg on Class Actions § 13:18 (5th ed.).

18
                                               V. Discussion
19

20          Based on the information and analysis provided by Lusk to the Court, the Court cannot
21 conclude that the parties’ proposed settlement agreement is fair, reasonable, and adequate under

22 Rule 23(e)(2) or will likely warrant class certification under Rule 23(a)-(b). This is largely

23 because Lusk failed to demonstrate that the proposed settlement agreement offers adequate relief

24 to the Class, which is required under Rule 23(e)(2)(C). Additionally, Lusk failed to demonstrate

25 that the expenditure indemnification claim and consumer reporting claims will likely warrant class

26 certification under Rule 23(a)-(b). The Court will address Lusk’s most notable failures.
27 / / /

28

                                                       8
 1 A.       Whether there is adequate relief to the Class.
 2          Based on the following considerations, the Court cannot conclude that the proposed
 3 settlement agreement provides adequate relief to the Class under Rule 23(e)(2)(C).

 4          (1)    The amount of the settlement in light of the Class’s potential recovery,
                   discounted by the risk of adjudication on the merits.
 5

 6          The amount offered in the proposed settlement agreement is generally considered to be the
 7 most important consideration of any class settlement. See Bayat v. Bank of the West, 2015 WL

 8 1744342, at *4 (N.D. Cal. Apr. 15, 2015) (citing, among others, In re HP Inkjet Printer Litig., 716

 9 F.3d 1173, 1178-79 (9th Cir. 2013)). To determine whether a proposed settlement amount is

10 reasonable, the court must consider the amount obtained in recovery against the estimated value of

11 the class claims if those claims were successfully adjudicated on the merits. See Litty v. Merrill

12 Lynch & Co., Inc., 2015 WL 4698475, at *9 (C.D. Cal. Apr. 27, 2015) (citations omitted); see also

13 Fed. R. Civ. P. 23(e)(2) Advisory Committee’s note to 2018 amendment (“Often, courts may need

14 to forecast the likely range of possible classwide recoveries and the likelihood of success in

15 obtaining such results. That forecast cannot be done with arithmetic accuracy, but it can provide a

16 benchmark for comparison with the settlement figure.”).

17          Here Lusk failed to sufficiently demonstrate that the proposed settlement agreement
18 provides adequate relief to the Class in light of the Class’s potential recovery, discounted by the

19 risks of adjudication on the merits. Lusk merely asserts without any meaningful discussion or

20 detail that the claims against the Defendants, if they were to proceed to trial and not settle, would

21 risk the difficulty and uncertainty of being certified under Rule 23(a)-(b) and being proven on the

22 merits. Lusk outlines the perceived risks as follows:

23                 (i) the risk that Plaintiff would be unable to establish liability for
                   allegedly unpaid straight time or overtime wages . . . ; (ii) the risk
24                 that Defendant’s challenged employment policies might not
                   ultimately support class certification or a class-wide liability finding
25                 . . . ; (iii) the risk that uncertainties pertaining to the ultimate
                   legality of Defendant’s policies and practices could preclude class-
26                 wide awards of statutory penalties under Labor Code §§ 203 and
                   226(e); (iv) the risk that individual differences between Settlement
27                 Class Members could be construed as pertaining to liability, and not
                   solely to damages . . . (v) the risk that any civil penalties award
28                 under the PAGA could be reduced by the Court in its discretion

                                                      9
                   . . . ; (vi) the risk that class treatment could be deemed improper as
 1                 to one or more claims except for settlement purposes; and (vii) the
                   risk that lengthy appellate litigation could ensue.
 2
                   ....
 3
                   First, rest break and meal period claims have been challenging to
 4                 certify for many years, even after Brinker. Second, off-the clock
                   claims have proven to be extremely difficult to certify by their very
 5                 nature. Third, certification rates are lower than conventional
                   wisdom holds.
 6

 7 Doc. No. 36.

 8          There are multiple problems with Lusk’s foregoing risk assessment, and those problems
 9 preclude the Court from concluding that the proposed settlement amount is adequate. First,

10 Lusk’s risk assessment merely identifies generalized risks that are inherent and ubiquitous in

11 virtually all wage-and-hour putative class action lawsuits. In other words, Lusk failed to explain

12 with any precision or detail how and why the foregoing risks are at play in this lawsuit. For

13 example, Lusk did not identify and analyze any particular facts or evidence in this lawsuit and

14 then explain how and to what extent those facts and evidence give rise to the foregoing risks. This

15 is problematic. See City of Detroit v. Grinnell Corp., 495 F.2d 448, 462 (2d Cir. 1974) (stating

16 that the district court, in reviewing a proposed class action settlement agreement, must “consider

17 and weigh the nature of the claim, the possible defenses, the situation of the parties, and the

18 exercise of business judgment in determining whether the proposed settlement is reasonable.”)

19 (emphasis added). To illustrate this point, consider the following. Lusk asserts that there is a risk

20 that “Plaintiff would be unable to establish liability for allegedly unpaid straight time or overtime

21 wages.” Doc. No. 36. But why? Lusk failed to answer, let alone address, this question. Further,

22 Lusk asserts that there is a risk that “Defendant’s challenged employment policies might not

23 ultimately support class certification or a class-wide liability finding.” Id. But why? Again, Lusk

24 failed to address and answer this question. Further, Lusk asserts that there is a risk that

25 “individual differences between Settlement Class Members could be construed as pertaining to

26 liability, and not solely to damages.” Id. But why? What individual differences? Again, Lusk
27 failed to address and answer these important questions, just as he failed to do for nearly all of the

28 other asserted risks.

                                                      10
 1          Second and related to the first, Lusk’s risk assessment fails to meaningfully analyze the
 2 risks associated with each claim in this lawsuit, of which there are several. Instead, Lusk simply

 3 generalized the asserted risks as if they applied equally and for the same reasons to each of the

 4 several claims. But that is unsound: each claim in this lawsuit consists of unique factual elements,

 5 and those unique elements are relevant for purposes of analyzing at this preliminary phase the

 6 likelihood of proving liability (and establishing that class certification is warranted). The wage-

 7 and-hour claims, the expenditure indemnification claim, and the consumer reporting claims all

 8 differ substantially from each other, yet Lusk failed to address the specific facts and evidence that

 9 weigh in favor for and against Defendants’ liability on each claim (as well as establishing that

10 class certification is warranted on each claim).

11          Third, in light of Lusk’s foregoing failures, it follows that Lusk’s proposed “risk factor
12 discounts” are meaningless to the Court. Lusk asserts that Defendants’ maximum exposure for

13 some (but not all) of the claims should be reduced by a specific “risk factor discount.” For

14 example, Lusk estimates that Defendants’ maximum exposure for the meal period claim is

15 $872,470.21. Lusk then asserts that there is a “risk factor discount” of 60% (or a $523,482.12

16 reduction from the maximum exposure) for proving liability on the meal period claim and a risk

17 factor discount of 25% (or a $218,117.55 reduction from the maximum exposure) for establishing

18 that class certification is warranted on the meal period claim. Based on these risk factor discounts

19 for the meal period claim, Lusk tells the Court that a reasonable recovery on the meal period claim

20 is approximately $130,870.53 (i.e., $872,470.21 – $523,482.12 – $218,117.55 = $130,870.53).

21 Lusk presents similar risk factor discounts for the rest period claim, waiting time claim, wage

22 statement claim, and regular rate claim (but not the remaining claims, such as the expenditure

23 indemnification claim and consumer reporting claims). Lusk is correct that formulating and

24 applying risk factor discounts to maximum exposure estimates is appropriate for determining the

25 fairness of a proposed class action settlement. “The primary way a court determines whether the

26 settlement’s value is sufficient is by (1) making a rough estimate of what the class would have
27 received had it prevailed at trial (or at other endpoints) and then (2) discounting that value by the

28 risks that the class would face in securing that outcome.” Newberg on Class Actions § 13:51 (5th

                                                      11
 1 ed.) (citing as an example the Seventh Circuit’s “Net Expected Value Methodology” in Reynolds

 2 v. Beneficial Nat. Bank, 288 F.3d 277, 284-85 (7th Cir. 2002)). But the problem with Lusk’s risk

 3 factor discounts — and what the Court means when it says that the discounts are “meaningless” —

 4 is that they lack any factual and evidentiary foundation. This is because Lusk failed to explain

 5 with specific facts and evidence how his proposed risk factor discounts were conceived of and

 6 formulated. For example, presumably Lusk believes that the 60% risk factor discount for proving

 7 liability on the meal period claim is reflective of certain facts and evidence in this lawsuit that are

 8 unfavorable to Lusk and the Class. But Lusk failed to explain, let alone identify, those relevant

 9 facts and evidence.8 In sum, it is insufficient for purposes of demonstrating the adequacy of the

10 settlement’s relief to baldly assert, as Lusk has done here, that the Class’s relief should be severely

11 reduced from the maximum exposure, all because proving liability and establishing class

12 certification on California wage-and-hour claims has historically been “difficult” and

13 “challenging” in other lawsuits. See, e,g., Doc. No. 36 (Lusk’s motion for preliminary approval

14 stating that (1) “rest break and meal period claims have been challenging to certify for many years,

15 even after Brinker”; (2) “off-the-clock claims have proven to be extremely difficult to certify by

16 their very nature”; (3) “Plaintiff’s counsel has assumed estimated certification probabilities of 30%

17 - 40%, depending on the claim, assumptions that substantially exceed the average rate at which

18 cases were certified in California over the study years, based upon data available through the

19 California Courts website”; (4) “[g]iven that well under 20% of all cases filed in California as

20 proposed class actions are ultimately certified by way of a contested motion, and a similar trend is

21 seen in federal courts, it is fair to say that, if anything, the use of high estimates for certification

22 overstates the realistic current claim value”).9

23

24   8
        For the risk factor discounts, “arithmetic accuracy” is not required. See Fed. R. Civ. P. 23(e)(2) Advisory
     Committee’s note to 2018 amendment (“Often, courts may need to forecast the likely range of possible classwide
25   recoveries and the likelihood of success in obtaining such results. That forecast cannot be done with arithmetic
     accuracy, but it can provide a benchmark for comparison with the settlement figure.”). But the discounts must be
26   reasonably based on facts and evidence, and the movant needs to identify and explain to the court the relevant facts
     and evidence.
     9
27      To be clear, the Court is not suggesting that other similar lawsuits are irrelevant for purposes of determining the
     adequacy of proposed relief to the class. Other similar lawsuits can be relevant. See Newberg on Class Actions §
28   13:51 (5th ed.) (“[I]n evaluating the strength of the plaintiffs’ case the court may consider outcomes in similar
     litigation as providing insight into the present plaintiffs’ likelihood of success at trial.”) (citing In re Pacific

                                                                12
 1            Fourth, like Lusk’s proposed risk factor discounts, Lusk’s proposed maximum exposure
 2 estimates lack meaningful explanation and supporting facts and evidence. Lusk proposes

 3 maximum exposure estimates for some (but not all) of the claims. For example, as previously

 4 noted, Lusk estimates the maximum exposure for the meal period claim to be $872,470.21. But

 5 the only explanation that Lusk provides for this estimate is that it is based on “average wage rates,

 6 numbers of employees, and the amount of time covered by the class period.” Doc. No. 36-1. This

 7 cursory explanation is insufficient. As with the proposed risk factor discounts, the Court requires

 8 a meaningful explanation and presentation of the underlying facts, evidence, and calculations that

 9 form the basis of the proposed maximum exposure estimates.

10            Fifth, Lusk’s failure to address the risk factor discounts and maximum estimate exposures
11 for all claims — including the expenditure indemnification claim, the UCL claim, and the

12 consumer reporting claims — is an obvious deficiency on Lusk’s part. The proposed settlement

13 agreement covers all of Lusk’s claims, but Lusk’s motion failed to address, let alone acknowledge,

14 the expenditure indemnification claim and the consumer reporting claims.

15
              (2)      The extent to which the parties have engaged in sufficient discovery to
16                     evaluate the merits of the case.
17            Class action settlements are favored more when a considerable amount of discovery has
18 been conducted, and this is because the considerable discovery “suggests that the parties arrived at

19 a compromise based on a full understanding of the legal and factual issues surrounding the case.”

20 Adoma v. Univ. of Phoenix, Inc., 913 F. Supp. 2d 964, 977 (E.D. Cal. 2012); Nat’l Rural

21 Telecommunications Coop. v. DIRECTV, Inc., 221 F.R.D. 523, 528 (C.D. Cal. 2004); see also

22 Advisory Committee’s note to 2018 amendment (“[T]he nature and amount of discovery in this or

23 other cases . . . may indicate whether counsel negotiating on behalf of the class had an adequate

24 information base.”).

25            Here Lusk asserts that the proposed settlement agreement was reached after some
26 discovery, and the discovery included “formal written discovery; the premediation exchange of
27

28 Enterprises Securities Litigation, 47 F.3d 373, 378 (9th Cir. 1995)). But they are less relevant, and cannot stand in the
     place of, the specific facts and evidence of the lawsuit under review.

                                                                13
 1 information; numerous communications between the Parties; and the deposition of Plaintiff.”

 2 Doc. No. 36. Lusk further asserts that the pre-mediation exchange of information included

 3 “detailed time records for class members.” Id. But Lusk’s explanation of the discovery conducted

 4 is too generalized to satisfy the Court that the parties, and particularly Lusk, conducted sufficient

 5 discovery.10 The specific type of discovery and the amount of discovery conducted is important to

 6 the Court for purposes of the preliminary fairness determination. Further, it is not clear to the

 7 Court that the discovery conducted by the parties allowed the parties, and particularly Lusk, to

 8 sufficiently evaluate the merits of each claim.11 Further, Lusk’s failure to even address the

 9 expenditure indemnification claim and consumer reporting claims possibly suggests that no

10 discovery was conducted as to those claims.

11            (3)      Unreasonably high attorney’s fees.
12            “In a certified class action, the court may award reasonable attorney’s fees and nontaxable
13 costs that are authorized by law or by the parties’ agreement.” Fed. R. Civ. P. 23(h). When

14 making a preliminary fairness determination of a proposed class action, the court should assess the

15 reasonableness of the attorney’s fee award because “an inordinate fee may be the sign that counsel

16 sold out the class’s claims at a low value in return for the high fee.” Newberg on Class Actions §

17 13:54 (5th ed.) The basic concern is that there has been “a tradeoff between merits relief and

18 attorney’s fees.” Staton v. Boeing Co., 327 F.3d 938, 964 (9th Cir. 2003) (quoting Evans v. Jeff

19 D., 475 U.S. 717, 732 (1986)); see also Newberg on Class Actions § 13:54 (5th ed.). “A

20 defendant’s willingness to pay high fees may also indicate that the relief in the settlement

21 undervalues the class’s claims, because otherwise it would not be in the defendant’s interest to pay

22 that much.” Id.

23            Here the proposed attorney’s fees award of $400,000 is to be paid from the common fund,
24 namely, the Gross Settlement Amount. A lawyer who recovers “a common fund for the benefit of

25

26   10
        This conclusion — namely, that Lusk has failed to show that sufficient discovery has been conducted — is also
     relevant to the procedural factor of adequate representation under Rule 23(e)(2)(A). Therefore, by failing to show that
27   sufficient discovery has been conducted, Lusk has also failed to persuade the Court that there has been adequate
     representation.
     11
28      In light of Lusk’s deficiencies with the proposed settlement amount and proposed attorney’s fees, noted herein, the
     Court’s concerns with the amount of discovery conducted are heightened.

                                                               14
 1 persons other than himself or his client” is entitled to reasonable attorney fees from the fund as a

 2 whole. Boeing Co. v. Van Gemert, 444 U.S. 472, 478 (1980); Staton, 327 F.3d at 967. The

 3 Supreme Court has explained the rationale underlying the “common fund doctrine” as follows:

 4                 [P]ersons who obtain the benefit of a lawsuit without contributing
                   to its cost are unjustly enriched at the successful litigant’s expense.
 5                 Jurisdiction over the fund involved in the litigation allows a court to
                   prevent this inequity by assessing attorney’s fees against the entire
 6                 fund, thus spreading fees proportionately among those benefited by
                   the suit.
 7

 8 Van Gemert, 444 U.S. at 478 (citations omitted). The court “ha[s] an independent obligation to

 9 ensure that the award, like the settlement itself, is reasonable, even if the parties have already

10 agreed to an amount.” In re Bluetooth Headset Prod. Liab. Litig., 654 F.3d 935, 941 (9th Cir.

11 2011). Where, as here, fees are to be paid from a common fund, the relationship between the class

12 members and class counsel “turns adversarial.” In re Wash. Pub. Power Supply Sys. Sec. Litig.,

13 19 F.3d 1291, 1302 (9th Cir. 1994). Consequently, the court must assume a fiduciary role for the

14 class members in evaluating a request for an award of attorney fees from the common fund. Id.;

15 see also Rodriguez v. Disner, 688 F.3d 645, 655 (9th Cir. 2012).

16          The Ninth Circuit has “affirmed the use of two separate methods for determining
17 attorney’s fees” in a common-fund case where “the settlement or award creates a large fund for

18 distribution to the class.” Hanlon v. Chrysler Corp., 150 F.3d 1011, 1029 (9th Cir. 1998). The

19 district court has discretion to choose between the two methods. The first method is the lodestar

20 method. The second method is the “percentage” method, which “means that the court simply

21 awards the attorneys a percentage of the fund sufficient to provide class counsel with a reasonable

22 fee.” Id. For common-fund cases where the percentage method is employed, the Ninth Circuit

23 “has established 25% of the common fund as a benchmark award for attorney fees.” Id. “The

24 25% benchmark rate, although a starting point for analysis, may be inappropriate in some cases.

25 Selection of the benchmark or any other rate must be supported by findings that take into account

26 all of the circumstances of the case.” Vizcaino v. Microsoft Corp., 290 F.3d 1043, 1048 (9th Cir.
27 2002).

28

                                                      15
 1           Under the Ninth Circuit model, the 25% benchmark can be adjusted depending on (1) the
 2 result obtained; (2) the risk involved in the litigation; (3) the contingent nature of the fee; (4)

 3 counsel’s efforts, experience, and skill; and (5) awards made in similar cases. Id. at 1048-50. A

 4 court may also cross-check its percentage calculation against the lodestar method to determine the

 5 reasonableness of the award. In re Online DVD-Rental Antitrust Litig., 779 F.3d 934, 949 (9th

 6 Cir. 2015); Spann v. J.C. Penney Corp., 211 F. Supp. 3d 1244, 1264-65 (C.D. Cal. 2016).

 7 Whatever the method, the Ninth Circuit counsels only that the fee award be reasonable under the

 8 circumstances. Rodriguez v. W. Publ’g Corp., 563 F.3d 948, 967 (9th Cir. 2009).

 9           Here Lusk’s proposed attorney’s fee award of $400,000 is approximately 33.3% of the
10 Gross Settlement Amount. This amount obviously exceeds the benchmark of 25% of the Gross

11 Settlement Amount, which is approximately $300,000. Lusk has failed to demonstrate that the

12 upward adjustment of 8% or $100,000 is warranted.12 At most, Lusk asserts that the upward

13 adjustment is warranted for the following reasons: (1) Lusk’s counsel took this lawsuit on a

14 contingency basis without any guarantee that the lawsuit would prevail against Defendants; (2)

15 Lusk’s counsel contributed time and resources to the lawsuit; (3) Lusk’s counsel forewent other

16 money-making opportunities in order to handle this lawsuit; (4) other wage-and-hour putative

17 class action lawsuits have experienced “long delays, individual arbitration orders, [and] outright

18 failures” for the plaintiff and the class; (5) Lusk’s counsel is experienced in wage-and-hour law,

19 which is a “narrow field” that is “rapidly evolving”; and (6) Lusk’s counsel typically requires a

20 40% contingency fee from his clients. Doc. No. 36-1.

21           Lusk’s stated reasons for the upward adjustment are not persuasive. First, nearly all of the
22 stated reasons can be said to apply for virtually all plaintiff’s attorneys in wage-and-hour putative

23 class action lawsuits — meaning Lusk’s stated reasons alone do not warrant a unique upward

24 adjustment. The only stated reason that potently carries any weight with the Court is the

25 proposition that Lusk’s attorney is experienced in California wage-and-hour litigation, and that

26
     12
        This conclusion — namely, that Lusk has failed to demonstrate that the upward adjustment of 8% or $100,000 is
27   warranted — is also relevant to the procedural factors of adequate representation under Rule 23(e)(2)(A) and arm’s
     length negotiation under Rule 23(e)(2)(B). Therefore, by failing to show that the upward adjustment of 8% or
28   $100,000 is warranted, Lusk has also failed to persuade the Court that there has been adequate representation and an
     arm’s length negotiation.

                                                              16
 1 California wage-and-hour law is a “narrow” field. See id. The Court does not disagree with Lusk

 2 that California wage-and-hour law is a “narrow” field. But many fields of law are “narrow.”

 3 Thus, the more important question is whether the wage-and-hour law issues in this lawsuit are of

 4 sufficient complexity to warrant an upward adjustment, and Lusk has failed to answer that

 5 question. From the Court’s perspective, a substantial portion of the Court’s docket is consumed

 6 with California wage-and-hour lawsuits, and those lawsuits are prosecuted, defended, and

 7 frequently settled by numerous attorneys throughout this district and California. Based on that

 8 perspective, the Court is not convinced that the wage-and-hour issues in this lawsuit warrant a

 9 unique departure from the benchmark. If there are unique issues in this lawsuit that warrant a

10 departure, then Lusk failed to bring those issues to the Court’s attention with sufficient

11 explanation and supporting evidence.

12          Second, Lusk failed to demonstrate that the Vizcaino factors identified supra warrant an
13 upward departure. For example, Lusk failed to (1) thoroughly explain how the result obtained in

14 the proposed settlement agreement warrants an upward departure, (2) thoroughly explain (as

15 discussed supra) the risks involved in this lawsuit that warrant an upward departure, (3)

16 thoroughly explain his counsel’s efforts in this lawsuit, and (4) identify and discuss the awards

17 that have been made in similar lawsuits in this district and California.

18          (4)    Overly-broad releases of liability.
19          “In every settlement, it will be in defendants’ interest to frame the release of claims as
20 broadly as possible. Further, if the settlement is for a sufficient amount, plaintiff may be induced

21 to acquiesce to an overly broad release of claims . . . .” Gonzalez v. CoreCivic of Tennessee,

22 LLC, 2018 WL 4388425, at *12 (E.D. Cal. Sept. 13, 2018). Overly-broad releases of liability may

23 indicate that the class’s relief is inadequate and the class’s treatment is inequitable. See Fed. R.

24 Civ. P. 23(e)(2)(C); Newberg on Class Actions § 13:15 (5th ed.).

25 Here the proposed settlement agreement releases Defendants from liability on all claims in this

26 lawsuit, including the expenditure indemnification claim and the multiple consumer reporting
27 claims. Yet, in Lusk’s motion, Lusk utterly failed to discuss the expenditure indemnification

28 claim and the multiple consumer reporting claims. Further, Lusk’s motion suggests that that

                                                      17
 1 proposed settlement agreement does not provide any compensation to the Class for those claims.

 2 Because those claims have not been adequately addressed by Lusk, the Court considers the

 3 releases of those claims to be overly broad.

 4 B.         Whether it is likely that the Court will be able to certify the class.
 5            Lusk failed to address the class certification requirements for the expenditure
 6 indemnification claim and the multiple consumer reporting claims, even though the proposed

 7 settlement agreement covers those claims. Further, as noted supra, Lusk failed to sufficiently

 8 demonstrate with specific facts and evidence that class certification is warranted for each of the

 9 other claims. Consequently, the Court cannot conclude that it is “likely” that it will be able to

10 “certify the class for purposes of judgment on the proposal.” Fed. R. Civ. P. 23(e)(1).

11                                                        ORDER
12            Accordingly, it is HEREBY ORDERED as follows:
13            1.       Lusk’s motion for preliminary approval of the proposed settlement agreement
14                     (Doc. No. 36) is DENIED without prejudice;13
15            2.       This case is REFERRED BACK to the Magistrate Judge for further scheduling and
16                     management.
17
     IT IS SO ORDERED.
18

19 Dated: December 23, 2019
                                                         SENIOR DISTRICT JUDGE
20

21

22

23

24

25

26
27
     13
28      If the deficiencies discussed in this order can be cured, then Lusk may again move the Court for a preliminary
     fairness determination.

                                                              18
